J-A13016-20

                                    2020 PA Super 204


    K.T.R.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    L.S.                                       :   No. 3292 EDA 2019

                 Appeal from the Order Entered May 24, 2019
       In the Court of Common Pleas of Delaware County Civil Division at
                           No(s): No. 2016-11063


BEFORE:         BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

OPINION BY LAZARUS, J.:                                   Filed: August 20, 2020

           K.T.R. (Father) appeals from the order, entered in the Court of Common

Pleas of Delaware County, denying his motion to modify custody. After our

review, we quash this appeal.

           Father and L.S. (Mother) are the parents of two minor children, G.R.

(born 2/09) and K.R. (born 6/10) (collectively, Children). On May 24, 2019,

the Honorable Dominic F. Pileggi entered a comprehensive custody order

granting Mother primary physical custody, granting Father partial physical

custody, and granting the parties shared legal custody of Children.1

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The custody order provides, in part, that during the school year, Father has
custody of Children every other weekend and, during the off-week, from
Tuesday after school until Thursday; the parties alternate holidays; and the
parties alternate custody weeks during the summer. See Order, 5/24/19.
J-A13016-20



        On June 13, 2019, twenty-one days after the court entered the custody

order, Father filed a motion for reconsideration.2     In his motion, Father

requested that: (1) the court re-interview Children in the presence of

counsel;3    (2) the parties obtain transcripts of the first interview without

having to file a separate motion, and (3) the court issue findings of fact and

conclusions of law in support of the May 23, 2019 order.4 See Motion for

Reconsideration, 6/13/19, at ¶ 15.

        On June 21, 2019, the trial court granted Father’s motion 5 and

scheduled a hearing for September 18, 2019; on that same date, June 21,

2019, Father filed a notice of appeal and Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal. On July 18, 2019, Father, acknowledging

the court’s grant of reconsideration, withdrew that notice of appeal.6 Praecipe

to Withdraw, 7/18/19.
____________________________________________


2 See Pa.R.C.P. 1930.2 – Explanatory Comment (“[T]he requirement of
Appellate Rule 1701 that the motion for reconsideration be filed and granted
within the thirty-day appeal period is adopted here.”).

3   See Pa.R.C.P. 1911.15(b).

4   The order, dated May 23, 2019, was entered on the docket on May 24, 2019.

5   This order was entered on the docket on June 24, 2019.

6 Father filed a praecipe to discontinue the appeal at 1883 EDA 2019, which
was entered on the docket on July 21, 2019. See Pa.R.A.P. 1701(b) (timely
order granting reconsideration under this paragraph shall render inoperative
any such notice of appeal; where timely order of reconsideration is entered
under this paragraph, time for filing notice of appeal begins to run anew after
entry of decision on reconsideration). We point out that the official note to



                                           -2-
J-A13016-20



       At the September 18, 2019 reconsideration hearing, no testimony was

taken, but the court heard argument.             On September 27, 2019, the court

entered an order allowing access to the transcript of Children’s testimony

without further motion and granting Father’s request for additional testimony.

Thereafter, on October 28, 2019, the court issued findings of fact and

conclusions of law and entered an order scheduling the additional testimony

from Children for December 27, 2019.              In the interim, however, despite

obtaining the relief he requested, Father filed the instant notice of appeal on

November 14, 2019.

       We analyze the procedure in this case under both Pa.R.A.P 1701 and

Pa.R.C.P. 1930.2(e), and with the following timeline in mind:

          • May 24, 2019-          Custody order filed.

          • June 13, 2019- Father files motion for reconsideration.

          • June 24, 2019- Court grants reconsideration               and
          schedules hearing for September 18, 2019.

          • September 18, 2019- Hearing held- no testimony
          taken; Father requested trial court:      (1) re-interview
          Children; (2) allow parties access to transcripts without
          further motion; and (3) issue findings of fact and
          conclusions of law in support of 5/24/19 custody order.
____________________________________________


Rule 1701 refers to Pa.R.C.P. 1930.2, further explained infra, which provides
that “where reconsideration from a domestic relations order has been timely
granted, a reconsidered decision or an order directing additional testimony
must be entered within 120 days of the entry of the order granting
reconsideration or the motion shall be deemed denied.” Pa.R.A.P. 1701 –
Official Note (emphasis added). Moreover, the note states that the “date from
which the appeal period will be measured following a reconsidered decision in
a domestic relations matter is governed by Pa.R.C.P. 1930.2(d) and (e).”


                                           -3-
J-A13016-20


        • September 27, 2019- Court enters order granting all of
        Father’s requests.

        • October 28, 2019- Court schedules re-interview of
        children for December 27, 2019; issues findings of fact and
        conclusions of law.

        • November 14, 2019- Father files notice of appeal.

     Pennsylvania Rule of Civil Procedure 1930.2 provides in relevant part:

                                  ***

     (b) A party aggrieved by the decision of the court may file a
     motion for reconsideration in accordance with Pa.R.A.P
     1701(b)(3). If the court does not grant the motion for
     reconsideration within the time permitted, the time for filing a
     notice of appeal will run as if the motion for reconsideration had
     never been presented to the court.

     (c) The court shall render its reconsidered decision within 120
     days of the date the motion for reconsideration is granted, except
     as set forth in subdivision (e). If the court’s decision is not
     rendered within 120 days, the motion shall be deemed denied.

     (d) If the court does not enter a reconsidered decision within 120
     days, the time for filing a notice of appeal will begin to run anew
     from the date of entry of the reconsidered decision or from the
     121st day after the motion for reconsideration was granted.

     (e) If the court grants the motion for reconsideration and files its
     order within the 30-day appeal period, the court may issue an
     order during the applicable 120-day period directing that
     additional testimony be taken. If the court issues an order for
     additional testimony, the reconsidered decision need not be
     rendered within 120 days, and the time for filing a notice of appeal
     will run from the date the reconsidered decision is rendered.

Pa.R.C.P. 1930.2 (emphasis added).

     Here, the trial court did not render its reconsidered decision within 120

days of its decision to grant reconsideration.     See Pa.R.C.P. 1930.2(c).

However, if the trial court grants reconsideration within the 30–day appeal

                                     -4-
J-A13016-20



period, Rule 1930.2(e) permits the trial court to issue an order directing that

additional testimony be taken. See Pa.R.C.P. 1930.2(e) (if court issues order

for additional testimony, reconsidered decision need not be rendered within

120 days; time for filing notice of appeal will run from date reconsidered

decision is rendered).7 We find Rule 1930.2(e) applies here.

       Instantly, Father filed his motion for reconsideration on June 13, 2019.

On June 24, 2019, the court granted reconsideration, within the 30-day appeal

period. Pa.R.C.P. 1930.2(e).8 That order also scheduled a hearing on the

____________________________________________


7  The Explanatory Comment to Rule 1930.2 states: “If the court grants the
motion for reconsideration, it has 120 days in which to enter a reconsidered
decision. The appeal period begins to run anew upon the entry of the
reconsidered decision, or on the 121st day if the decision is not entered within
the 120-day period. The time limit does not apply where the court determines
that it is necessary to take additional testimony. In that event, the time for
filing a notice of appeal begins to run anew when the reconsidered decision is
entered.” Pa.R.C.P. 1930.2 – Explanatory Comment (emphasis added).

8 Mother contends that because the trial court did not vacate its May 24, 2019
order, Father’s appeal is premature. See Appellee’s Brief, at 4. We take this
opportunity to clarify that Pa.R.A.P. 1701 imposes no such requirement. Rule
1701 requires only that the trial court enter an order “expressly granting
reconsideration[.]” Pa.R.A.P. 1701(b)(3)(ii).

  In 1997, a Superior Court Opinion per curiam interpreted Rule 1701 as
requiring the court to vacate the order in addition to expressly granting
reconsideration. See Karschner v. Karschner, 703 A.2d 61 (Pa. Super.
1997). Karschner stated:

       [Husband] had thirty days from the entry of the order or until July
       2, 1997, to file an appeal, unless the trial court expressly vacated
       the order of May 30, 1997, and granted reconsideration. While
       the trial court did schedule a hearing on the motion for
       reconsideration, this was insufficient to toll the appeal period.



                                           -5-
J-A13016-20


____________________________________________


       Schoff v. Richter, [] 562 A.2d 912 ([Pa. Super.]1989) (in order
       to extend time for taking appeal, trial court must vacate order and
       grant reconsideration; the mere scheduling of a hearing on the
       matter is insufficient). Since the order was not vacated and no
       appeal was filed within 30 days of the entry of the final, appealable
       order of equitable distribution, this appeal must be quashed as
       untimely.


Id. at 62 (emphasis added). The Karschner Court cited to Schoff for the
proposition that the court must vacate the order in addition to granting
reconsideration; however, Schoff espoused no such requirement. Schoff
states: “Since reconsideration was not expressly granted within 30 days from
the court’s September 2nd order and since an appeal was not filed within thirty
days of this order, the instant appeal, filed December 8, 1988 from the court’s
decision on reconsideration, must be quashed.” 562 A.2d at 913. Notably,
there is no language requiring vacatur in the Schoff decision.

A more recent case, J.P. v. J.S., 214 A.3d 1284 (Pa. Super. 2019),
perpetuates the erroneous language requiring vacatur. The language in J.P.
reads as follows:

       Consistent with the procedural history and legal authority set forth
       above, we conclude that Mother’s appeal filed on February 14,
       2019 was untimely and must be quashed. We quashed an appeal
       in a similar case, stating:

          [Appellant] had thirty days from the entry of the order or
          until July 2, 1997, to file an appeal, unless the trial court
          expressly vacated the order of May 30, 1997, and granted
          reconsideration. While the trial court did schedule a hearing
          on the motion for reconsideration, this was insufficient to
          toll the appeal period. Schoff v. Richter, [] 562 A.2d 912
          ([Pa. Super.] 1989) (in order to extend time for taking
          appeal, trial court must vacate order and grant
          reconsideration; the mere scheduling of a hearing on the
          matter is insufficient). Since the order was not vacated and
          no appeal was filed within 30 days of the entry of the final,
          appealable order of equitable distribution, this appeal must
          be quashed as untimely.

          Karschner v. Karschner, 703 A.2d 61, 62 (Pa. Super. 1997).



                                           -6-
J-A13016-20



motion for September 18, 2019, within 120 days.                 Id.   Following the

September 18th hearing, the court entered an order on September 27, 2019,

granting Father’s request for additional testimony.           That order, too, was

entered within the 120-day period. Notably, the September 27th order did

not set a date certain for the taking of additional testimony; a scheduling order

was not issued until October 28, 2019. However, there is nothing in Rule

1930.2(e) requiring the court to set a date certain at the same time it directs

that “additional testimony be taken.” Id.

       The court’s October 28, 2019 order scheduled the testimony for

December 27, 2019; however, before that date, Father filed a notice of appeal.

Father’s appeal is premature. Since the court issued an order for additional

testimony, “the reconsidered decision [did] not [have to] be rendered within

120 days, and the time for filing a notice of appeal will run from the date the

reconsidered decision is rendered.”            Pa.R.C.P. 1930.2(e). The trial court

granted reconsideration on June 24, 2019, and it had 120 days in which to

either direct that additional testimony be taken or issue a new reconsidered

order. See Pa.R.C.P. 1930.2. On September 27, 2019, Judge Pileggi entered

an order directing additional testimony– the re-interview of Children. Since


____________________________________________




J.P., 214 A.3d at 1288-89. To reiterate, Rule 1701(b) requires the trial court
to enter “an order expressly granting reconsideration[.]”       There is no
requirement that the trial court expressly vacate the order, despite the fact
that language in Karschner and J.P. implies otherwise.


                                           -7-
J-A13016-20



no reconsidered decision had been rendered, the appeal is premature. Id.

See Trial Court Opinion, 2/14/20, at 8.

      It is well settled that, “[a]n appeal lies only from a final order, unless

permitted by rule or statute.” Stewart v. Foxworth, 65 A.3d 468, 471 (Pa.

Super. 2013). Generally, a final order is one that disposes of all claims and

all parties. See Pa.R.A.P. 341(b). “[A] custody order will be considered final

and appealable only if it is both: (1) entered after the court has completed

its hearings on the merits; and (2) intended by the court to constitute a

complete resolution of the custody claims pending between the parties.” G.B.

v. M.M.B., 670 A.2d 714, 720 (Pa. Super. 1996). Here, at the time the court

granted Father’s request for reconsideration, it had not yet completed its

hearings. Further, it is quite clear the court did not intend the May 24, 2019

order would completely resolve the parties’ custody dispute. Id. We agree

with Judge Pileggi: “[N]o reconsidered decision had been rendered and the

appeal is premature pursuant to Pa.R.C.P. [] 1930.2(e).” Trial Court Opinion,

2/14/2020, at 8.

      Finally, we recognize that this decision does not put Father out of court.

“[P]etitions for modification of custody orders may be entertained at any time

without regard to whether there have been any material changes which would

warrant a reevaluation.” Martin v. Martin, 562 A.2d 1389, 1390 (Pa. 1989)

(citation omitted). Our Supreme Court has provided “a directive that petitions

for modification of custody orders may be filed at any time, and in all such




                                     -8-
J-A13016-20



cases the court hearing the petition must consider the best interests of the

child or children.” Id. at 1391.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/20




                                   -9-